DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
Status of the Claims
In the amendment dated 03/24/2022, claims 1 and 5-25 are pending;
 claims 9-15 and 21-25 have been withdrawn;
Claims 1, 17, and 20 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “the first flat blade” in line 6. There is insufficient antecedent basis for this limitation in the claim. It is clear if it refers to “the first blade” in line 2, claim 1 or a different blade having a flat shape. For examination purposes, it refers to “the first blade” in line 2, claim 1.
Claim 16 recites: “a portafilter” in line 2. It is unclear if this limitation refers to “portafilter dossing tool” as recited in claim 1. For examination purposes, it refers to the one in claim 1.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight (US20100050881A1) in view of Owoc (US2003/0150117A1)
Regarding claim 1, McKnight discloses 
 A manual coffee dose adjustment device (a tool (10) for use in controlling quantity of congregatable particulates, such as coffee, contained in a receptacle, see abstract), comprising: 
(blade 18, see fig.2 and para.0043: “the blade 18 … is configured to be moved in a clockwise direction to perform the scraping function”. Thus, the position of the blade 18 is adjustable by moving in the clockwise direction), 
wherein the first blade (blade 18, see fig.2) is configured to adjust a coffee fill height within a portafilter dosing tool (see para.0042-0043: “the blade 18 is adapted to penetrate into the congregated particulates 12 whereby movement of the blade 18 effects scraping of an amount of congregated particulates 12 to be subsequently discarded”. Thus, the blade 18 adjust a coffee fill height within a receptacle 14); 





McKnight does not explicitly disclose 
a holder for an adjustable first blade,
the first blade having an integrally formed central stem having a threaded portion; 
the threaded portion being received by a cooperating and rotating index wheel, wherein rotation of the index wheel adjusts an amount by which the first flat blade protrudes from the holder; 
the index wheel being retained by the holder; 
wherein the holder includes a case that contains the first blade; and 
wherein the case comprises two halves.  
However, Owoc discloses utility knife, comprising:
a holder (knife handle 10, see figs.1-3) for an adjustable first blade ((the combination of blade 30, retainer connector 24, blade retainer 50, and threaded deployment rod 20, see figs. 1-3. See para.0010: “A deployment rod is appropriately attached to the blade retainer for displacing the blade retainer so that the cutting blade extends from the blade opening”. Thus, the combination can be adjustable); 
the first blade (the combination of blade 30, retainer connector 24, blade retainer 50, and threaded deployment rod 20, see figs. 1-3) having an integrally formed central stem (threaded deployment rod 20 is an integral part of the combination) having a threaded portion (“threads”, see para.0040. The threads belong to the deployment rod 20, see figs.1-3); 
the threaded portion (“threads”) being received by a cooperating and rotating index wheel (deployment wheel 22, see figs.1-3),
 wherein rotation of the index wheel (deployment wheel 22) adjusts an amount by which the first flat blade protrudes from the holder (para.0040 recites: “when the deployment wheel is rotated by hand, cutting blade 30 is deployed in or out of blade opening 15”); 
the index wheel (deployment wheel 22) being retained by the holder (knife handle 10); 
wherein the holder includes a case (knife handle 10) that contains the first blade (the combination of blade 30, retainer connector 24, blade retainer 50, and threaded deployment rod 20); and wherein the case comprises two halves (handle halves 10 a and 10 b).    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the invention of McKnight to incorporate the structures as taught by Owoc (such as: the knife handle (equivalent to the claimed  “holder”), threaded deployment rod 20 (equivalent to the claimed  “integrally formed central stem”), deployment wheel 22 (equivalent to the claimed  “the index wheel”, and etc.) so that the holder for the adjustable first blade of McKnight having an integrally formed central stem having a threaded portion; the threaded portion being received by a cooperating and rotating index wheel, wherein rotation of the index wheel adjusts an amount by which the first flat blade protrudes from the holder; the index wheel being retained by the holder; wherein the holder includes the case that contains the first blade; and wherein the case comprises two halves. Doing so allows “the length of the blade extending from the front end of the housing can be easily adjusted by hand to any value between fully extended and fully retracted” (see para.005 of Owoc). Thus, the users do not need to “substitute the tool with one having a longer blade length” in case it is desired to remove a larger amount of congregated particulates (see para.0032-0033 of McKnight), which save time and money for the users.
Regarding claim 6, McKnight further discloses the first blade (blade 18, see fig.2) has two faces (faces of the blade 18, see figs.2-5) and two bevelled edges (bevelled surfaces 26 & 28, see figs.3-4), one edge (bevelled surface 26, see fig.3) contiguous with one face (face of the blade in fig.3) and the other edge (bevelled surface 28, see fig.4)  contiguous with the other face (face of the blade in fig.4. See para.0044: “The bevelled surface 26 faces in an opposite direction to the bevelled surface 28. The bevelled surfaces 26 & 28 are preferred to have an angle of between 30 to 40 degrees to the vertical in use. “) 
Regarding claim 17, McKnight discloses a manual coffee dose adjustment device (a tool (10) for use in controlling quantity of congregatable particulates, such as coffee, contained in a receptacle, see abstract), comprising:
(blade 18, see fig.2 and para.0043: “the blade 18 … is configured to be moved in a clockwise direction to perform the scraping function”. Thus, the position of the blade 18 is adjustable by moving in the clockwise direction), 
wherein the first blade (blade 18, see fig.2) is configured to adjust a coffee fill height within a portafilter dosing tool (see para.0042-0043: “the blade 18 is adapted to penetrate into the congregated particulates 12 whereby movement of the blade 18 effects scraping of an amount of congregated particulates 12 to be subsequently discarded”. Thus, the blade 18 adjust a coffee fill height within a receptacle 14); 
the first blade having a scraping edge (bevelled surfaces 26, see figs.3-5 and para.0045: “The quantity of scraped particulates 12 is dictated by a distance (L) between an upper end of the rebates 20 and the lower end of bevelled surfaces 26 & 28 of the blade 18”) 





McKnight does not explicitly disclose 
a holder for an adjustable first blade,
the first blade having an integrally formed threaded stem extending away from the scraping edge, 
the first blade arranged to be advanced or retracted with respect to the holder, 
the holder and the first blade further arranged such that the first blade is arranged to shift to a position where all of the scraping edge protrudes from the holder; 
a rotatable index wheel supported by the holder and positioned to engage the threaded stem of the first blade; 
wherein rotation of the index wheel adjusts an amount by which the first blade protrudes from the holder; 
wherein the holder is a case that contains the first blade; and
 wherein the case comprises two halves.  
However, Owoc discloses utility knife, comprising:
a holder (knife handle 10, see figs.1-3) for an adjustable first blade ((the combination of blade 30, retainer connector 24, blade retainer 50, and threaded deployment rod 20, see figs. 1-3. See para.0010: “A deployment rod is appropriately attached to the blade retainer for displacing the blade retainer so that the cutting blade extends from the blade opening”. Thus, the combination can be adjustable); 
	the first blade (the combination of blade 30, retainer connector 24, blade retainer 50, and threaded deployment rod 20) having a scraping edge (left-handed edge of the blade 30, see “scraping edge” in annotated fig.2 below)

    PNG
    media_image1.png
    228
    674
    media_image1.png
    Greyscale

Annotated fig.2 of Owoc

and an integrally formed threaded stem (threaded deployment rod 20, see figs.1-3) extending away from the scraping edge (see “scraping edge” in annotated fig.2 above. By incorporating the threaded deployment rod 20 of Owoc into McKnight’s invention, the threaded deployment rod 20 of Owoc would extend away from the scraping edge/ scraping surface 26 of McKnight), 
the first blade (the combination of blade 30, retainer connector 24, blade retainer 50, and threaded deployment rod 20) arranged to be advanced or retracted with respect to the holder (para.0039 recites: “the blade extends from fully retracted inside the internal cavity to fully extended …”. See figs.1-3, the blade 30 arranged to be advanced or retracted with respect to the knife handle 10),
 the holder (front knife handle portion 412, see fig.17) and the first blade further arranged such that the first blade (combination of blade 30,150, 125, and 121, see fig.17) arranged to shift to a position (position in fig.17) where all of the scraping edge (all the left-handed edge of the cutting blade 30, see fig.17. The edge of the cutting blade 30 can be used to scrape) protrudes from the holder (front knife handle portion 412).

    PNG
    media_image2.png
    382
    862
    media_image2.png
    Greyscale

Annotated fig.17 of Owoc
a rotatable index wheel (deployment wheel 22, see figs.1-3) supported by the holder (knife handle 10) and positioned to engage the threaded stem (threaded deployment rod 20) of the first blade (the combination of blade 30, retainer connector 24, blade retainer 50, and threaded deployment rod 20); wherein rotation of the index wheel (deployment wheel 22) adjusts an amount by which the first blade (the combination of blade 30, retainer connector 24, blade retainer 50, and threaded deployment rod 20) protrudes from the holder (knife handle 10. See para.0039 recites: “Rotating the deployment wheel in one direction deploys the cutting blade out the blade opening”);
 wherein the holder (knife handle 10) is a case (knife handle 10 is a case shown in figs.1-3) that contains the first blade (blade 30); and 
wherein the case (knife handle 10) comprises two halves (handle halves 10a and 10 b).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of McKnight to incorporate the structures as taught by Owoc such that the holder for the adjustable first blade of McKnight, the first blade having an integrally formed threaded stem extending away from the scraping edge, the first blade arranged to be advanced or retracted with respect to the holder, the holder and the first blade further arranged such that the first blade is arranged to shift to a position where all of the scraping edge protrudes from the holder; the rotatable index wheel supported by the holder and positioned to engage the threaded stem of the first blade; wherein rotation of the index wheel adjusts an amount by which the first blade protrudes from the holder; wherein the holder is a case that contains the first blade; and  wherein the case comprises two halves.  Doing so allows “the length of the blade extending from the front end of the housing can be easily adjusted by hand to any value between fully extended and fully retracted” (see para.005 of Owoc). Thus, the users do not need to “substitute the tool with one having a longer blade length” in case it is desired to remove a larger amount of congregated particulates (see para.0032-0033 of McKnight), which save time and money for the users.

Claims 5 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight (US20100050881A1) in view of Owoc (US2003/0150117A1) as applied to claim 1, and further in view of Sklar (US3448518A)
Regarding claim 5, the modification discloses substantially all the claimed limitations as set forth.
McKnight/ Owoc does not explicitly disclose a second blade that interconnects with the first blade so that the first and second blades move in unison.  
However, Sklar discloses a retractable blade knife in which the knife blade is subject to selective positioning at any degree of extension or retraction in a secure position with respect to the handle, comprising:
a second blade (a right portion of blade 35 includes end 38, see fig.7. The right portion can be used to cut. See second blade in annotated fig.7 below) that interconnects with the first blade (a left portion of blade 35 includes end 37, see fig.7. The left portion can be used to cut. See first blade in annotated fig.7 below) so that the first and second blades move in unison (see figs.1-7. When the right-end portion of the blade 35 advanced, the other end portion is retracted).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the combo McKnight and Owoc incorporate the second blade that interconnects with the first blade so that the first and second blades move in unison as taught Sklar. Doing so allows both ends of the knife can be used which are so simple in construction as to make its manufacture, very economical, and its use extremely facile as well as highly efficient, and lightweight (See col.1, lines 30-33 of Sklar).
Regarding claims 18-19, the modification discloses substantially all the claimed limitations as set forth.
However, McKnight/ Owoc does not explicitly disclose a second blade interconnectable to the first blade, wherein the first and second blades are flat and are arranged to protrude from slots at opposite ends of the holder, each of the first and second blades having only a single scraping edge, the scraping edge of the first blade extending toward a first end portion of the holder and a scraping edge of the second blade extending toward a second and opposite end portion of the holder, the first blade and the second blade being movable in unison as recited in claim 18;  and
each of the first blade and the second blade has a first face opposite a second face, and wherein a portion of the first face and the second face of each of the first blade and the second blade includes bevelled edge as recited in claim 19.  
Nevertheless, Sklar discloses a retractable blade knife in which the knife blade is subject to selective positioning at any degree of extension or retraction in a secure position with respect to the handle, comprising:
 a second blade (a right portion of blade 35 includes end 38, see fig.7. The right portion can be used to cut. See second blade in annotated fig.7 below) interconnectable to a first blade (a left portion of blade 35 includes end 37, see fig.7. The left portion can be used to cut. See first blade in annotated fig.7 below)

    PNG
    media_image3.png
    265
    529
    media_image3.png
    Greyscale

, wherein the first and second blades are flat (see figs.1 and 7, wherein the portions of the blade 35 are flat) and are arranged to protrude from slots (ends 26 and 27 of the handle 27 where the ends 26 and 37 of the blade 35 can be extended parallel with, see figs.1-7 and col.3, lines 53-56) at opposite ends of a holder (handle 11, see fig.2) , each of the first and second blades (each of the right and left portions of the blade 35, see fig.7) having only a single scraping edge (edge at the end 37 or 38, see figs.1-7), the scraping edge of the first blade (edge at the end 37, see figs.1-7) extending toward a first end portion of the holder (end 26 of the handle 11, see figs.1-7) and a scraping edge of the second blade (edge at the end 38, see figs.1-7)  extending toward a second and opposite end portion of the holder (end 27 of the handle 11, see figs.1-8), the first blade and the second blade (right and left portions of blade 35, see fig.7) being movable in unison (see figs.1-7. When the right-end portion of the blade 35 advanced, the other end portion is retracted) as recited in claim 18;
Sklar further discloses each of the first blade and the second blade (each of the right and left portions of blade 35, see fig.7) has two opposed faces (front and back surfaces of the blade 35, see figs. 1-7), a portion of each opposed face (a portion of front and back surfaces of the blade 35, see figs. 1-7) having a bevelled edge (see beveled edge in annotated fig.7 below) as recited in claim 19.

    PNG
    media_image4.png
    255
    1083
    media_image4.png
    Greyscale

Annotated fig.7 of Sklar
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combo McKnight and Owoc to include the second blade interconnectable to the first blade, wherein the first and second blades are flat and are arranged to protrude from slots at opposite ends of the holder, each of the first and second blades having only a single scraping edge, the scraping edge of the first blade extending toward a first end portion of the holder and a scraping edge of the second blade extending toward a second and opposite end portion of the holder, the first blade and the second blade being movable in unison in claim 18 and each of the first blade and the second blade has a first face opposite a second face, and wherein a portion of the first face and the second face of each of the first blade and the second blade includes bevelled edge as recited in claim 19 as taught Sklar. Doing so allows both ends of the knife can be used which are so simple in construction as to make its manufacture, very economical, and its use extremely facile as well as highly efficient, and lightweight (See col.1, lines 30-33 of Sklar).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight (US20100050881A1) in view of Owoc (US2003/0150117A1) as applied to claim 1, and further in view of Leger (US 20080282547 A1)
Regarding claim 7, the modification discloses substantially all the claimed limitations as set forth.
McKnight/ Owoc does not explicitly disclose an index mark adjacent to a view window.  
However, Leger discloses a knife with a retractable blade, comprising:
an index mark (guide mark 7, see fig.1) adjacent to a view window (window 6, see fig.1).  
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the tool of McKnight, as modified by Owoc above, to incorporate the index mark adjacent to the view window as taught by Leger, for the purpose of providing a portion of the blade visible in all circumstances in order to check its position in relation to a guide mark or other reference mark (para.0009 of Leger).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight (US20100050881A1) in view of Owoc (US2003/0150117A1) as applied to claim 1, and further in view of Sakurai (US 5915792 A)
Regarding claim 8, the modification discloses substantially all the claimed limitations as set forth.
McKnight/ Owoc does not explicitly disclose the index wheel has a textured exterior and is associated with a pawl that cooperates with the textured exterior.  
Sakurai discloses a foldable knife, comprising:
the index wheel (ratchet wheel 15, see figs.2A-2B) has a textured exterior (notches 18, see figs.2A-2B) and is associated with a pawl (pawl 22, see figs.2A-B) that cooperates with the textured exterior (notches 18, see figs.2A-2B), results in the blade is easily controlled to be extended from the folded state and then locked at the extended state (see col.5, lines 10-15 of Sakurai). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to date to further modify the tool of McKnight, as modified by Owoc above, to incorporate the pawl as taught by Sakurai, such that the index wheel is associated with the pawl that cooperates with the textured exterior. Doing so allows the blade is easily controlled to be locked at the extended state.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight (US20100050881A1) in view of Owoc (US2003/0150117A1) as applied to claim 1, and further in view of Liao (US 2014/0150667 A1)
Regarding claim 16, the modification discloses substantially all the claimed limitations as set forth.
McKnight/ Owoc does not explicitly disclose the holder incorporates magnets for contacting a portafilter.  
Liao discloses a coffee brewing device, comprising:
the holder (device 21. See fig.2) incorporates magnets (magnetic members 222, see fig.2) for contacting a portafilter (filter 24, see fig.2), results in magnetically engaging the filter to the device (see claim 1 of Liao). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tool of McKnight, as modified by Owoc above, to incorporate magnets for contacting the portafilter as taught by Liao, for the purpose of using it in a coffee machine and magnetically engaging the filter to the device
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McKnight (US20100050881A1) in view of Owoc (US2003/0150117A1) as applied to claim 17, in view of Sklar (US3448518A), and further in view of Leger (US 20080282547 A1).
Regarding claim 20, the modification discloses substantially all the claimed limitations as set forth.
McKnight/ Owoc does not explicitly disclose a second blade interconnectable to the first blade, wherein the first and second blades are flat and are arranged to protrude from slots at opposite ends of the holder, and wherein the holder includes a view window and adjacent index marks, at least a portion of the first and second blades being visible through the view window and a position of the first blade and a position of the second blade being discernable using the index marks.  
Nevertheless, Sklar discloses a retractable blade knife in which the knife blade is subject to selective positioning at any degree of extension or retraction in a secure position with respect to the handle, comprising:
a second blade (a right portion of blade 35 includes end 38, see fig.7. The right portion can be used to cut. See second blade in annotated fig.7 below) that interconnects with the first blade (a left portion of blade 35 includes end 37, see fig.7. The left portion can be used to cut. See first blade in annotated fig.7 below),

    PNG
    media_image3.png
    265
    529
    media_image3.png
    Greyscale

wherein the first and second blades are substantially flat (see figs.1 and 7, wherein the portions of the blade 35 are flat) and are arranged to protrude from slots (ends 26 and 27 of the handle 11, see figs.1-7 and col.3, lines 53-56) at opposite ends of a holder (handle 11, see fig.2). 
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the combo McKnight and Owoc to include the second blade interconnectable to the first blade, wherein the first and second blades are substantially flat and are arranged to protrude from slots at opposite ends of the holder as taught Sklar. Doing so allows both ends of the knife can be used which are so simple in construction as to make its manufacture, very economical, and its use extremely facile as well as highly efficient, and lightweight (See col.1, lines 30-33 of Sklar).
In addition, Leger discloses a knife with a retractable blade, comprising:
the holder (cover 5, see figs.1-2) includes a view window (window 6, see figs.1-2. Para.0009 recites: “ window 6 is created through the cover 5 in order to render a portion of the blade 3 visible in all circumstances”) and adjacent index marks (guide mark 7, see figs.1-2), at least a portion of a blade (blade 3) being visible through the view window (window 6, see figs.1-2 and para.0009) and a position of the blade (blade 3) being discernable using the index marks (“a portion of the blade 3 visible in all circumstances, in order to check its position in relation to a guide mark 7”, see para.0009).
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the combination McKnight, Owoc, and Sklar to incorporate the holder includes the view window and adjacent index marks, at least the portion of the first and second blades being visible through the view window and the position of the first blade and the position of the second blade being discernable using the index marks as taught Leger, for the purpose of providing a portion of the blade visible in all circumstances in order to check its position in relation to a guide mark or other reference mark (para.0009 of Leger).
Response to Arguments
112(b) Rejections: the amendments to claim 1 have raised new issues. Please see the 112(b) rejections above. Thus, the 112(b) rejections are maintained.
102 rejections:
Claim 1: “By comparison, whereas claim 1 positively recites that the first blade has an integrally formed threaded stem, Owoc expressly teaches precisely the opposite. Instead of an integral stem, Owoc attaches the stem to the blade using the connector 24. Thus, Owoc cannot anticipate claim 1”
Applicant's arguments filed in 03/24/2022 Remark have been fully considered but they are not persuasive.
According to the website https://www.dictionary.com/browse/integral, accessed on 09/20/2022, “integral” means “belonging as a part of the whole”. In the claim there is no limitation recites that the stem needs to be attached to the blade without any connector as argued in the Remark. By belonging as a part of the whole blade assembly, the threaded stem/ rod of Owoc is integrally formed inside the blade assembly as shown in figure 2.
 In light of the amendments to claim 1, the 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of 103 rejection is made in view of combo McKnight and Owoc, wherein the new reference McKnight teaches the amended limitation “the first blade is configured to adjust a coffee fill height within a portafilter dosing tool”
In addition, page 2 in the Remark recites: " the blade is used with a scraping action essentially perpendicular to the face of the blade. However, the utility knife or box cutter described in Owoc must be used in a direction that is parallel and co-linear with the cutting edge of the blade, and thus would be ineffective attempting to adjust the fill height of coffee in a portafilter". This feature does not in the claim language (for example, not recited in independent claims 1 and 17); therefore, no patentable weight is given. Please see MPEP 2111.01, section II: It Is Improper to Import Claim Limitations From the Specification.
If the Applicant believes this feature distinguishes from the prior arts, the Examiner respectfully suggests the Applicant to incorporate this feature into the claim language so that it has patentable weight.
Finally, it is noted that claim 1 does not contain the feature “scraping edge”. The feature “scraping edge” on page 7 of the previous Office Action (annotated fig.2) is used to map for the feature in claim 17. This feature does not in the claim language (for example, not recited in independent claim 1); therefore, no patentable weight is given. In addition, in the new ground of 103 rejections, the feature “scraping edge” of claim 17 is relied on the new reference McKnight.
Claims 5-8 and 16 are rejected by the virtue of their dependency from claim 1.
Claim 17 are rejected by the same reasons as stated above in claim 1. Applicant’s arguments, with respect to the rejection(s) of claim(s) 17 under 103 rejections have been fully considered and are persuasive in light of the new amendments Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McKnight and Owoc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20070119056 A1 discloses utility knife for use with a replaceable flat blade has an elongated housing.  blade holder having a seat for the blade is slidable in the housing between a front use position with the blade projecting longitudinally forwardly from the guide past the front end and a rear storage position with the blade wholly contained in the housing rearward of the front end. An actuator connected to the holder and exposed at the slot is accessible from outside the housing and operable to shift the blade in the holder between the front and rear positions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761